Name: Commission Regulation (EEC) No 1390/78 of 23 June 1978 amending Regulation (EEC) No 2835/77 laying down detailed rules with respect to aid for durum wheat
 Type: Regulation
 Subject Matter: farming systems;  plant product;  agricultural structures and production;  Europe
 Date Published: nan

 No L 167/44 Official Journal of the European Communities 24. 6 . 78 COMMISSION REGULATION (EEC) No 1390/78 of 23 June 1978 amending Regulation (EEC) No 2835/77 laying down detailed rules with respect to aid for durum wheat 3 . Fo'r the 1978/79 marketing year, the applica ­ tion referred to in paragraph 1 may be submitted up to 15 July 1978 . However, in those regions where aid was not granted for the 1977/78 marketing year, the application may be submitted up to 30 September 1978 .' 2 . In Article 5, the following third paragraph is added : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 1 254/78 (2), and in particular Article 10 (5) thereof, Whereas Council Regulation (EEC) No 1259/78 of 12 June 1978 (3 ) grants a production aid for durum wheat in certain French regions and in three Italian regions, for which the Commission has made no proposal , which involves a change in certain detailed rules for granting of this aid laid down in Commission Regula ­ tion (EEC) No 2835/77 of 19 December 1977 laying down detailed rules with respect to aid for durum wheat (4), particularly as regards certain time limits and also the declaration of areas ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, For the 1978 /79 marketing year, in those regions where aid was hot granted for the 1977/78 marketing year, the checks in these regions shall cover the areas harvested .' 3 . In Article 6, the . following paragraph 3 is added : '3 . For the 1978 /79 marketing year, the Member State shall pay the aid not later than 31 July 1979 .' Article 2 HAS ADOPTED THIS REGULATION : Article 1 1 . In Article 4, Regulation (EEC) No 2835/77 is hereby amended as follows : the following paragraph 3 is added : This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 June 1978 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 281 , 1 . 11 . 1975 , p. 1 . (2 ) OJ No L 156, 14. 6 . 1978 , p. 1 . (3 ) OJ No L 156, 14 . 6 . 1978 , p. 9 . h ) OJ No L 327, 20 . 12 . 1977, p. 9 .